06/14/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: OP 22-0232



                                  No. OP 22-0232


KRISTOPHER GENE LEHTO,

                Petitioner,

       v.

LT. JASON VALDEZ,

                Respondent.


                              GRANT OF EXTENSION

       Upon consideration of Respondent’s motion for a 7-day extension of time,

and good cause appearing therefor, Respondent is granted an extension of time to

and including July 23, 2022, within which to prepare, file, and serve its response to

the petition.




CH                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             June 14 2022